 

EXHIBIT 10.5

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 30th day of April, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of April 1, 2013 (the “Pooling and Servicing Agreement”), and WJ Bradley
Mortgage Capital, LLC, a Delaware corporation (“WJ Bradley”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of July 1, 2012, between
Assignor and WJ Bradley (the “Purchase Agreement”) as modified or supplemented
by this Agreement. Unless otherwise specified herein, capitalized terms used
herein but not defined shall have the meanings ascribed to them in the Purchase
Agreement. Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by WJ Bradley pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by WJ Bradley pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.          WJ Bradley hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and WJ Bradley as of the date hereof that:

 

 

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
WJ Bradley with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and WJ Bradley that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and WJ Bradley that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.          WJ Bradley warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          WJ Bradley is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          WJ Bradley has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of WJ Bradley’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of WJ Bradley’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which WJ Bradley is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which WJ Bradley or its property is subject. The
execution, delivery and performance by WJ Bradley of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of WJ Bradley. This
Agreement has been duly executed and delivered by WJ Bradley and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of WJ Bradley
enforceable against WJ Bradley in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by WJ Bradley in connection with the execution, delivery or performance
by WJ Bradley of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated WJ Bradley Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, WJ Bradley
hereby restates to Depositor and Assignee, as if fully set forth herein, as of
the related Closing Date, the representations and warranties set forth in
Subsection 7.01 of the Purchase Agreement, and, as of the date hereof, the
representations and warranties set forth in Subsection 7.02 of the Purchase
Agreement.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
the immediately preceding paragraph as of the related Closing Date or the date
hereof, as the case may be, Assignee shall be entitled to all the remedies under
the Purchase Agreement, including, without limitation, the right to compel WJ
Bradley to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below, WJ
Bradley shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and WJ Bradley had entered into a separate purchase agreement for
the purchase of the Mortgage Loans in the form of the Purchase Agreement, the
terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.          (a)          Controlling Holder Rights. WJ Bradley agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee’s rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase and
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

5

 

  

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.          All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of WJ Bradley,

 

WJ Bradley Mortgage Capital LLC

6465 Greenwood Plaza Blvd Suite 500

Centennial, CO 80111

Attention: Karin Good

Phone: (720) 250-9836

 

with a copy to

  

General Counsel at the same address

 



6

 

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-6

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2013-6

 



 

7

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or WJ Bradley may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
WJ Bradley, respectively, hereunder.

 

16.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by WJ Bradley pursuant
to the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.          The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. WJ Bradley hereby consents to such
exercise and enforcement.

 

8

 

 

19.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.          Master Servicer. WJ Bradley hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of WJ Bradley hereunder
and under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

WJ Bradley shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39227100, Sequoia Mortgage Trust 2013-6 Distribution Account

 

21.          WJ Bradley acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, WJ Bradley shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.          Rule 17g-5 Compliance. WJ Bradley hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-6” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
WJ Bradley in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. WJ Bradley shall have no liability for (i)
the Rule 17g-5 Information Provider’s failure to post information provided by it
in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between WJ Bradley, on the one
hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i) such
Rating Agency’s or NRSRO’s review of the ratings it assigns to WJ Bradley or
(ii) such Rating Agency’s or NRSRO’s evaluation of WJ Bradley’s operations in
general; provided, however, that WJ Bradley shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

  

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

  

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor         By: /s/ W.J.
Moliski   Name:  W.J. Moliski   Title: Authorized Officer         SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor         By: /s/ W.J. Moliski   Name: W.J.
Moliski   Title: Authorized Officer         Christiana Trust, a division of
Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,   Assignee         By: /s/
Jeffrey R. Everhart   Name: Jeffrey R. Everhart   Title: Assistant Vice
President         WJ BRADLEY MORTGAGE CAPITAL LLC         By: /s/ Roy W.
Browning, III   Name: Roy W. Browning, III   Title: CFO

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.   Master Servicer         By: /s/ Graham M. Oglesby  
Name:  Graham M. Oglesby   Title: Vice President  

 

Signature Page – Assignment of Representations and Warranties – WJ Bradley (SEMT
2013-6)

  

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Name Loan Group Loan
Number Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1000383
0.002500     WJ Bradley   1360008432 1 1 0 9 2 1000383 0.002500     WJ Bradley  
1360007739 1 1 0 9 3 1000383 0.002500     WJ Bradley   10000008806 1 1 0 6 4
1000383 0.002500     WJ Bradley   10000007903 1 1 0 3 5 1000383 0.002500     WJ
Bradley   10000006885 1 1 0 7 6 1000383 0.002500     WJ Bradley   10000007030 1
1 0 9 7 1000383 0.002500     WJ Bradley   10000009497 1 1 0 7 8 1000383 0.002500
    WJ Bradley   10000008686 1 1 0 7 9 1000383 0.002500     WJ Bradley  
10000007495 1 1 0 9 10 1000383 0.002500     WJ Bradley   10000007433 1 1 0 9 11
1000383 0.002500     WJ Bradley   10000008952 1 1 0 3 12 1000383 0.002500     WJ
Bradley   10000008093 1 1 0 9 13 1000383 0.002500     WJ Bradley   10000008729 1
1 0 9 14 1000383 0.002500     WJ Bradley   10000008071 1 1 0 9 15 1000383
0.002500     WJ Bradley   10000008614 1 1 0 9 16 1000383 0.002500     WJ Bradley
  10000008197 1 1 0 9 17 1000383 0.002500     WJ Bradley   10000008486 1 1 0 9
18 1000383 0.002500     WJ Bradley   10000008381 1 1 0 3 19 1000383 0.002500    
WJ Bradley   10000009322 1 1 0 9 20 1000383 0.002500     WJ Bradley  
10000009515 1 1 0 9 21 1000383 0.002500     WJ Bradley   10000008382 1 1 0 9 22
1000383 0.002500     WJ Bradley   10000009145 1 1 0 9 23 1000383 0.002500     WJ
Bradley   10000008586 1 1 0 3 24 1000383 0.002500     WJ Bradley   10000009033 1
1 0 9 25 1000383 0.002500     WJ Bradley   10000009332 1 1 0 3 26 1000383
0.002500     WJ Bradley   10000009832 1 1 0 9 27 1000383 0.002500     WJ Bradley
  10000009298 1 1 0 9 28 1000383 0.002500     WJ Bradley   10000009860 1 1 0 7



 

 

  12 13 14 15 16 17 18 19 20 21   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) 1           1 0 0     2           1 0 0     3           1 0 0     4    
      1 4 0     5           1 0 0     6           1 4 0     7           1 4 0  
  8           1 4 0     9           1 4 0     10           1 0 0     11        
  1 4 0     12           1 0 0     13           1 0 0     14           1 0 0    
15           1 0 0     16           1 0 0     17           1 0 0     18        
  1 4 0     19           1 0 0     20           1 4 0     21           1 4 0    
22           1 4 0     23           1 0 0     24           1 0 0     25        
  1 0 0     26           1 0 0     27           1 0 0     28           1 0 0    



 

  22 23 24 25 26 27 28 29 30 31 32   Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term 1   0.00   20130206 1000000.00 0.041250 360 360 20130401 1 0 2   0.00
  20130227 712050.00 0.033750 360 360 20130401 1 0 3   0.00   20130214 580000.00
0.037500 360 360 20130401 1 0 4   0.00   20130307 1341000.00 0.038750 360 360
20130501 1 0 5   0.00   20130117 1173250.00 0.037500 360 360 20130301 1 0 6  
0.00   20130305 623000.00 0.037500 360 360 20130501 1 0 7   0.00   20130222
516000.00 0.042500 360 360 20130401 1 0 8   0.00   20130225 844000.00 0.042500
360 360 20130401 1 0 9   0.00   20130213 677000.00 0.036250 360 360 20130401 1 0
10   591500.00   20130213 696000.00 0.038750 360 360 20130401 1 0 11   0.00  
20130228 667000.00 0.038750 360 360 20130401 1 0 12   0.00   20130221 587000.00
0.040000 360 360 20130401 1 0 13   0.00   20130228 740000.00 0.035000 360 360
20130401 1 0 14   0.00   20130225 1135000.00 0.035000 360 360 20130401 1 0 15  
190000.00   20130221 1362300.00 0.037500 360 360 20130401 1 0 16   0.00  
20130219 586100.00 0.037500 360 360 20130401 1 0 17   66500.00   20130225
653500.00 0.040000 360 360 20130401 1 0 18   0.00   20130301 660000.00 0.032500
360 360 20130501 1 0 19   0.00   20130301 875338.00 0.040000 360 360 20130501 1
0 20   0.00   20130226 980000.00 0.038750 360 360 20130401 1 0 21   40000.00  
20130220 572500.00 0.037500 360 360 20130401 1 0 22   0.00   20130306 675000.00
0.038750 360 360 20130501 1 0 23   0.00   20130225 634000.00 0.038750 360 360
20130401 1 0 24   0.00   20130308 666000.00 0.038750 360 360 20130501 1 0 25  
0.00   20130228 847500.00 0.038750 360 360 20130501 1 0 26   0.00   20130228
726500.00 0.038750 360 360 20130401 1 0 27   0.00   20130307 600000.00 0.037500
360 360 20130501 1 0 28   0.00   20130314 1155000.00 0.040000 360 360 20130501 1
0



 

  33 34 35 36 37 38 39 40 41 42 43 44   Buy Down Period HELOC Draw Period
Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor 1 0   998591.00 0.041250
4846.50 20130401 0 0         2 0   710904.69 0.033750 3147.95 20130401 0 0      
  3 0   579126.43 0.037500 2686.07 20130401 0 0         4 0   1341000.00
0.038750 6305.88 20130401 0 0         5 0   1169710.29 0.037500 5433.50 20130401
0 0         6 0   623000.00 0.037500 2885.21 20130401 0 0         7 0  
515289.09 0.042500 2538.41 20130401 0 0         8 0   842837.20 0.042500 4151.97
20130401 0 0         9 0   675957.63 0.036250 3087.47 20130401 0 0         10 0
  694974.65 0.038750 3272.85 20130401 0 0         11 0   666017.37 0.038750
3136.48 20130401 0 0         12 0   586154.24 0.040000 2802.43 20130401 0 0    
    13 0   738835.40 0.035000 3322.93 20130401 0 0         14 0   1133213.76
0.035000 5096.66 20130401 0 0         15 0   1360248.17 0.037500 6309.02
20130401 0 0         16 0   585217.24 0.037500 2714.32 20130401 0 0         17 0
  652558.42 0.040000 3119.91 20130401 0 0         18 0   660000.00 0.032500
2872.36 20130401 0 0         19 0   875338.00 0.040000 4179.00 20130401 0 0    
    20 0   978556.26 0.038750 4608.32 20130401 0 0         21 0   571637.72
0.037500 2651.34 20130401 0 0         22 0   675000.00 0.038750 3174.10 20130401
0 0         23 0   633065.99 0.038750 2981.30 20130401 0 0         24 0  
666000.00 0.038750 3131.78 20130401 0 0         25 0   847500.00 0.038750
3985.26 20130401 0 0         26 0   725429.72 0.038750 3416.27 20130401 0 0    
    27 0   600000.00 0.037500 2778.69 20130401 0 0         28 0   1155000.00
0.040000 5514.15 20130401 0 0        



 

  45 46 47 48 49 50 51 52 53 54 55   Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                      



 

  56 57 58 59 60 61 62 63 64 65 66 67   Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type 1                         2                         3                      
  4                         5                         6                        
7                         8                         9                         10
                        11                         12                         13
                        14                         15                         16
                        17                         18                         19
                        20                         21                         22
                        23                         24                         25
                        26                         27                         28
                       



 

  68 69 70 71 72 73 74 75 76 77 78   Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used 1 0   230 2   1   12 12 0 1 2 0   445 2  
0   2.5   5 1 3 0   413 1   0   4   0 1 4 0   473 1   1   16   4 1 5 0   477 3  
1   21.08 0 0 1 6 0   428 1   0   8.25   8 1 7 0   357 3   0   4.25 2.25 0 1 8 0
  161 1   0   7 2.5 0 1 9 0   10 1   0   8   0 1 10 0   425 1   1   19.25 0 11 1
11 0   439 2   1   20   10 1 12 0   494 1   1   10.75   12 1 13 0   63 2   0  
8.5   1.75 1 14 0   373 1   1   12 31 12 1 15 0   266 1   1   21 8 14 1 16 0  
31 1   0   2.25   13 1 17 0   464 2   0   8.75 10 9 1 18 0   457 1   0   13   2
1 19 0   257 1   0   1.75   10 1 20 0   112 1   1   16 16 0.5 1 21 0   340 1   0
  17 21 9.25 1 22 0   471 1   0   3.25   2.25 1 23 0   391 1   0   0   4.5 1 24
0   433 1   0   14 9 33 1 25 0   487 1   0   27.5   12 1 26 0   200 1   0   8  
8.5 1 27 0   238 2   0   0.5   1.5 1 28 0   403 1   0   14.75   0 1



 

  79 80 81 82 83 84 85 86 87 88   Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO 1               760     2               789     3              
769     4               726     5               722     6               731    
7               700     8               743     9               775     10      
        773     11               785     12               781     13            
  798     14               790     15               787     16               782
    17               777     18               806     19               769    
20               783     21               785     22               787     23  
            787     24               761     25               790     26        
      802     27               794     28               768    



 

  89 90 91 92 93 94 95 96 97 98 99 100   Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1                  
000000000000     2                   000000000000     3                  
000000000000     4                   000000000000     5                  
000000000000     6                   000000000000     7                  
000000000000     8                   000000000000     9                  
000000000000     10                   000000000000     11                  
000000000000     12                   000000000000     13                  
000000000000     14                   000000000000     15                  
000000000000     16                   000000000000     17                  
000000000000     18                   000000000000     19                  
000000000000     20                   000000000000     21                  
000000000000     22                   000000000000     23                  
000000000000     24                   000000000000     25                  
000000000000     26                   000000000000     27                  
000000000000     28                   000000000000    



 

  101 102 103 104 105 106 107 108 109 110 111   Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification 1 39936.92 0.00 0.00 0.00 39936.92 39936.92 1 5   3   2 29466.67
0.00 0.00 0.00 29466.67 29466.67 1 5   3   3 32916.67 0.00 0.00 0.00 32916.67
32916.67 1 5   3   4 28005.96   0.00   28005.96 28005.96 1 5   3   5 0.00  
62521.23   0.00 62521.33 1 5   3   6 8099.07 0.00 4284.71 0.00 8099.07 12383.78
1 5   3   7 9702.79 10320.00 0.00 0.00 20022.79 20022.79 1 5   3   8 9423.29
7260.42 0.00 5045.80 16683.71 21729.51 1 5   3   9 21245.23   0.00   21245.23
21245.23 1 5   3   10 76687.54 0.00 0.00 0.00 76687.54 76687.54 1 4   3   11
11776.28 0.00 0.00 0.00 11776.28 11776.28 1 5   3   12 20949.86 0.00 0.00 0.00
20949.86 20949.86 1 5   3   13 9869.00   1190.00   9869.00 11059.00 1 5   3   14
39837.73 8181.49 0.00 0.00 48019.22 48019.22 1 5   3   15 16415.46 13008.25 0.00
0.00 29423.71 29423.71 1 5   3   16 15000.01   0.00   15000.01 15000.01 1 5   3
  17 19166.66 0.00 0.00 0.00 19166.66 19166.66 1 5   3   18 6226.20 0.00 3500.94
0.00 6226.20 9727.14 1 5   3   19 14234.34   1475.37   14234.34 15709.71 1 5   3
  20 9930.54 10193.96 0.00 0.00 20124.50 20124.50 1 5   3   21 18749.43 17409.64
0.00 0.00 36159.07 36159.07 1 5   3   22 10833.44   1333.33   10833.44 12166.77
1 5   3   23 12495.67 0.00 0.00 0.00 12495.67 12495.67 1 5   3   24 4981.00
8650.56 0.00 0.00 13631.56 13631.56 1 5   3   25 3201.10   9115.88   3201.10
12316.98 1 5   3   26 12828.00   0.00   12828.00 12828.00 1 5   3   27 13000.00
0.00 0.00 0.00 13000.00 13000.00 1 5   3   28 28842.84 0.00 4664.88 0.00
28842.84 33507.72 1 5   3  



 

  112 113 114 115 116 117 118 119 120 121 122   Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code 1 4   176894.98 8275.09 0.207204       SCOTTSDALE
AZ 85262 2 4   1416214.09 12147.07 0.412231       LOS GATOS CA 95032 3 4  
361161.59 4294.77 0.130474     100.000000 CORONA CA 92881 4 4   332153.48
10382.79 0.370735       LAGUNA BEACH CA 92651 5 4   181167.64 17435.95 0.278880
    100.000000 SAN DIEGO CA 92109 6 4   140468.87 5118.19 0.413298       CARDIFF
BY THE SEA CA 92007 7 4   73546.24 6603.94 0.329821     100.000000 CENTENNIAL CO
80016 8 4   47794.07 7355.50 0.338503     100.000000 LOS ANGELES CA 90019 9 4  
123098.99 6117.27 0.287936       DEL MAR CA 92014 10 4   103987.55 6692.44
0.087269       NEWPORT BEACH CA 92660 11 4   54906.89 4764.66 0.404598      
ENCINITAS CA 92024 12 4   378375.39 4409.36 0.210472       LA JOLLA CA 92037 13
4   36777.71 4707.71 0.425690       DEL MAR CA 92014 14 4   73933.27 8378.30
0.174478       NORMANDY PARK WA 98166 15 4   1349468.21 8355.01 0.283955      
PACIFIC PALISADES CA 90272 16 4   34809.95 3803.69 0.253579       SAN DIEGO CA
92130 17 4   544692.45 6539.76 0.341205       CARLSBAD CA 92009 18 4   56154.82
4078.64 0.419305       CORONADO CA 92118 19 4   652946.93 6860.85 0.436727      
ENCINITAS CA 92024 20 4   370073.24 6572.34 0.326584       NEWPORT BEACH CA
92657 21 4   95751.28 4404.36 0.121805       HENDERSON NV 89052 22 4   36093.04
5130.70 0.421698       SANTA MONICA CA 90403 23 4   158849.17 4547.75 0.363946  
    CARLSBAD CA 92009 24 4   115601.55 5299.17 0.388743       LOS ALTOS CA 94024
25 4   961141.85 5157.34 0.418718       NEWPORT BEACH CA 92660 26 4   249193.28
3748.62 0.292222       LA JOLLA CA 92037 27 4   1032914.30 5020.12 0.386163    
  FORESTVILLE CA 95436 28 4   1009771.12 12629.56 0.376915     100.000000
NEWPORT BEACH CA 92663



 

  123 124 125 126 127 128 129 130 131 132 133   Property Type Occupancy Sales
Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date 1 7 2   1927000.00 3 20121113           2 1 1   2700000.00 3 20121110      
    3 1 1 830000.00 830000.00 3 20130128           4 7 1   2235000.00 3 20130115
          5 3 2 1805000.00 1805000.00 3 20121218           6 13 1   1100000.00 3
20130111           7 7 1 645000.00 692000.00 3 20130131           8 1 1
1055000.00 1080000.00 3 20130116           9 3 2   2050000.00 3 20130201        
  10 7 1   2615000.00 3 20130131           11 1 1   1050000.00 3 20130129      
    12 3 1   815000.00 3 20130122           13 1 1   1250000.00 3 20130128      
    14 1 1   2100000.00 3 20130131           15 1 1   3200000.00 3 20130209    
      16 1 1   1200000.00 3 20130130           17 7 1   900000.00 3 20130131    
      18 3 1   1320000.00 3 20130206           19 7 1   1500000.00 3 20130205  
        20 3 1   1400000.00 3 20130128           21 7 1   875000.00 3 20130126  
        22 3 1   920000.00 3 20130111           23 7 1   1000000.00 3 20130204  
        24 1 1   1800000.00 3 20130218           25 7 1   2120000.00 3 20130212
          26 3 1   1000000.00 3 20130213           27 1 1   1100000.00 3
20130219           28 1 1 1540000.00 1540000.00 3 20130224          



 

  134 135 136 137 138 139 140 141 142 143   Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % 1     0.518900 0.518900 0 0 0       2     0.263700 0.263700 0 0 0       3
    0.698700 0.698700 0 0 0       4     0.600000 0.600000 0 0 0       5    
0.650000 0.650000 0 0 0       6     0.566300 0.566300 0 0 0       7     0.800000
0.800000 0 0 0       8     0.800000 0.800000 0 0 0       9     0.330200 0.330200
0 0 0       10     0.492300 0.266100 0 0 0       11     0.635200 0.635200 0 0 0
      12     0.720200 0.720200 0 0 0       13     0.592000 0.592000 0 0 0      
14     0.540400 0.540400 0 0 0       15     0.485000 0.425700 0 0 0       16    
0.488400 0.488400 0 0 0       17     0.800000 0.726100 0 0 0       18    
0.500000 0.500000 0 0 0       19     0.583500 0.583500 0 0 0       20    
0.700000 0.700000 0 0 0       21     0.700000 0.654200 0 0 0       22    
0.733600 0.733600 0 0 0       23     0.634000 0.634000 0 0 0       24    
0.370000 0.370000 0 0 0       25     0.399700 0.399700 0 0 0       26    
0.726500 0.726500 0 0 0       27     0.545400 0.545400 0 0 0       28    
0.750000 0.750000 0 0 0      



 

  144 145 146 147 148 149 150 151 152 153 154   MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                      



 



  155 156 157 158 159 160 161 162 163   Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date 1           12 12
0 20430301 2           32   0 20430301 3           30   0 20430301 4          
22   0 20430401 5           22 0 0 20430201 6           16   0 20430401 7      
    7 3 0 20430301 8           15 20 0 20430301 9           13   0 20430301 10  
        20 0 591500 20430301 11           20   0 20430301 12           35   0
20430301 13           20   0 20430301 14           12 36 0 20430301 15          
26 26 190000 20430301 16           25   0 20430301 17           20 10 66500
20430301 18           14.75   0 20430401 19           22   0 20430401 20        
  18 26 0 20430301 21           22 25 40000 20430301 22           12   0
20430401 23           18   0 20430301 24           40 37 0 20430401 25          
31   0 20430401 26           19   0 20430301 27           21   0 20430401 28    
      15   0 20430401

 



  164 165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 39936.92 0 0 0 0 0 Full Two Years Two Months 2 29466.67 0 0 0 0 0
Full Two Years Two Months 3 32916.67 0 0 0 0 0 Full Two Years Two Months 4
28005.96 0 0 0 0 0 Full Two Years Two Months 5 0 0 0 0 0 0 Full Two Years Two
Months 6 8099.07 4284.71 0 0 0 0 Full Two Years Two Months 7 9702.79 0 0 10320 0
0 Full Two Years Two Months 8 9423.29 0 0 7260.42 0 5045.8 Full Two Years Two
Months 9 21245.23 0 0 0 0 0 Full Two Years Two Months 10 76687.54 0 0 0 0 0 Full
Two Years Two Months 11 11776.28 0 0 0 0 0 Full Two Years Two Months 12 20949.86
0 0 0 0 0 Full Two Years Two Months 13 9869 1190 0 0 0 0 Full Two Years Two
Months 14 39837.73 0 0 8181.49 0 0 Full Two Years Two Months 15 16415.46 0 0
13008.25 0 0 Full Two Years Two Months 16 15000.01 0 0 0 0 0 Full Two Years Two
Months 17 19166.66 0 0 0 0 0 Full Two Years Two Months 18 6226.2 0 0 0 0 0 Full
Two Years Two Months 19 14234.34 0 0 0 0 0 Full Two Years Two Months 20 9930.54
0 0 10193.96 0 0 Full Two Years Two Months 21 18749.43 0 0 17409.64 0 0 Full Two
Years Two Months 22 10833.44 1333.33 0 0 0 0 Full Two Years Two Months 23
12495.67 0 0 0 0 0 Full Two Years Two Months 24 4981 0 0 8650.56 0 0 Full Two
Years Two Months 25 3201.1 0 0 0 0 0 Full Two Years Two Months 26 12828 0 0 0 0
0 Full Two Years Two Months 27 13000 0 0 0 0 0 Full Two Years Two Months 28
28842.84 4664.88 0 0 0 0 Full Two Years Two Months



 

 

 

 

 

ATTACHMENT 2

 

Refer to Exhibit 10.11 to the Report on Form 8-K filed by the issuing entity on
April 29, 2013.

 



 

